ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-408, concluding on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent) that JOSEPH PETER HOWARD of CHERRY HILL, who was admitted to the bar of this State in 2010, should be censured for violating RPC l.l(b)(pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.16(d)(failure to take steps reasonably practicable to *189protect a client’s interests on termination of representation), RPC 3.2 (failure to expedite litigation), and RPC 8.1(b)(failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that JOSEPH PETER HOWARD is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.